Citation Nr: 0924526	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-38 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder, currently rated as 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals of a right herniorrhaphy repair.

3.  Entitlement to an increased (compensable) rating for a 
superficial scar on the medial left thigh.

4.  Entitlement to an increased (compensable) rating for a 
superficial scar on the upper left back.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1941 to December 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.  

In May 2009, the Veteran testified during a hearing via 
videoconference before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for 
posttraumatic stress disorder (PTSD), entitlement to service 
connection for tinnitus, and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


FINDINGS OF FACT

1.  The Veteran's postoperative residuals of a right 
herniorrhaphy repair more nearly approximate a superficial 
scar that is painful on examination.  

2.  The Veteran's superficial scar on the medial left thigh 
more nearly approximates a superficial scar that is painful 
on examination.

3.  The Veteran's superficial scar on the upper left back 
more nearly approximates a superficial scar that is painful 
on examination.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 10 percent rating, but no higher, for 
postoperative residuals of a right herniorrhaphy repair are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.118, Diagnostic Code 7804 (2008).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 10 percent rating, but no higher, for a 
superficial scar on the medial left thigh are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.118, 
Diagnostic Code 7804 (2008).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 10 percent rating, but no higher, for a 
superficial scar on the upper left back are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.118, 
Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-56 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
increased ratings for postoperative residuals of a right 
herniorrhaphy repair and for scars of the medial left thigh 
and upper left back in the January 2008 rating decision, he 
was provided notice of the VCAA in July 2007.  The VCAA 
letter indicated the types of information and evidence 
necessary to substantiate the claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
The letter also provided notice pertaining to the downstream 
effective date element of his claims.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Veteran was provided a Vazquez-
Flores notice letter in July 2008.  This letter provided the 
diagnostic criteria under which the conditions were rated, it 
application should an increase in disability be found, and 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask VA to obtain) to support his 
claims for increased compensation.  The claims were then re-
adjudicated in a December 2008 Statement of the Case, which 
provided the Veteran with the specific rating criteria for 
his service-connected disabilities and explained how the 
relevant diagnostic codes would be applied.  See Mayfield, 
444 F.3d 1328; Pelegrini, 18 Vet. App. 112.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, a VA 
examination report, and statements and testimony from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v. West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

All of the Veteran's scars are rated as 0 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008), which 
provides that the scars are to be rated on the basis of 
limitation of function of the affected part.  

Unstable superficial scars are rated as 10 percent disabling 
under Diagnostic Code 7803.  38 C.F.R. § 4.118.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Id.

Superficial scars that are painful on examination are rated 
as 10 percent disabling under Diagnostic Code 7804.  Id.

Analysis

After review, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that a 10 percent rating is 
warranted for each scar.

An August 2008 VA examination report reflects complaints of 
occasional right groin pain but without recurrence of the 
hernia.  The Veteran had a scar on the left upper part of his 
back that was round and represented a bullet entrance wound.  
He also had a scar on the medial aspect of the left thigh 
that was about 1 inch in length and without depression.  He 
reported having diabetes and some mild shortness of breath 
and fatigue after working but had no other specific 
complaints.  His gait showed a little lurch on the right side 
that the Veteran related to his right inguinal hernia and 
noted as something that comes and goes.  The examiner 
diagnosed the Veteran with right inguinal hernia repair 
without recurrence, asymptomatic scar of the left upper back, 
and asymptomatic scar of the left medial thigh.

During his May 2009 Board hearing, the Veteran testified that 
all three of his scars are occasionally painful.

Given the above, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that his postoperative 
residuals of a right herniorrhaphy repair more nearly 
approximate a superficial scar that is painful on 
examination.  Thus, a 10 percent rating is warranted under 
Diagnostic Code 7804.  Because the scar is a residual of an 
inguinal hernia repair, the Board has also considered 38 
C.F.R. § 4.114, Diagnostic Code 7338 (2008).  However, as the 
postoperative inguinal hernia is not reflective of a 
recurrent hernia, a separate compensable rating is not 
warranted under Diagnostic Code 7338.  

Similarly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that his superficial scar on the 
medial left thigh more nearly approximates a superficial scar 
that is painful on examination.  Thus, a 10 percent rating is 
warranted under Diagnostic Code 7804.  

Likewise, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that his superficial scar on the upper 
left back more nearly approximates a superficial scar that is 
painful on examination.  Thus, a 10 percent rating is 
warranted under Diagnostic Code 7804.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for a rating of 10 percent each for 
postoperative residuals of a right herniorrhaphy repair, 
superficial scar on the medial left thigh, and superficial 
scar on the upper left back are met.


ORDER

A 10 percent rating for postoperative residuals of a right 
herniorrhaphy repair is granted, subject to the provisions 
governing the award of monetary benefits.

A 10 percent rating for a superficial scar on the medial left 
thigh is granted, subject to the provisions governing the 
award of monetary benefits.

A 10 percent rating for a superficial scar on the upper left 
back is granted, subject to the provisions governing the 
award of monetary benefits.


REMAND

With respect to the PTSD, during his May 2009 Board hearing, 
the Veteran testified that his PTSD has worsened since his 
last VA examination, as indicated on page 7 of the hearing 
transcript.  The VA Office of General Counsel has held that, 
while a lapse of time in and of itself does not necessarily 
require a re-examination in rating cases, a further 
examination is needed in instances where the Veteran has 
reported a worsening in the disability since his last 
examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  The 
Veteran also testified that he receives treatment for his 
PTSD at the Manchester VA Medical Center (VAMC).  Therefore, 
additional development is warranted to obtain a new VA 
examination and to obtain the Veteran's most current VA 
medical records, pursuant to 38 C.F.R. §3.159(c)(2).

As for the tinnitus, his service treatment records do not 
show an in-service onset of tinnitus.  The first 
documentation of tinnitus is a March 2008 VA mental health 
note, over 50 years after his separation from service.  His 
DD-214 reflects that he was stationed with an artillery unit 
and that his military occupational specialty was an 
automobile mechanic.  During his Board hearing, he testified 
that he served as a truck driver driving a 155 Howitzer and 
as a mechanic and that the tinnitus began in service.  
Further, the RO granted service connection for bilateral 
hearing loss in a January 2008 rating decision based on in-
service noise exposure.  However, during a July 2007 VA 
audiology consult, the Veteran also reported post-service 
noise exposure from his job as a tractor trailer driver and 
from hunting.  He also testified that a VA doctor told him 
that his tinnitus is related to service.  Thus, additional 
development is warranted to obtain a VA medical opinion as to 
whether his current tinnitus is related to service and to 
obtain his most current VA medical records, pursuant to 38 
C.F.R. §3.159(c)(2).

Lastly, the Veteran also seeks entitlement to a TDIU.  As the 
PTSD and tinnitus claims could affect his claim for a TDIU, 
the Board finds that the claims are inextricably intertwined 
and a Board decision on the TDIU at this time would be 
premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).

Service connection is in effect for PTSD, bilateral hearing 
loss, postoperative residuals of a right herniorrhaphy 
repair, a superficial scar on the medial left thigh, and a 
superficial scar on the upper left back.

The last VA examinations to address whether the Veteran was 
unemployable due to service-connected disabilities were 
performed in August 2007, prior to the grant of service 
connection for bilateral hearing loss in a January 2008 
rating decision.  Thus, another medical opinion is needed to 
determine whether one or more of the Veteran's service-
connected disabilities render him unemployable, without 
consideration of any nonservice-connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

 (Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain all outstanding records of 
treatment for the Veteran's PTSD and 
tinnitus from the Manchester VAMC since 
December 2008.

2.  Schedule the Veteran for a VA mental 
health examination to determine the 
current severity of his service-connected 
PTSD.  His claims file should be available 
to the examiner and reviewed in 
conjunction with the examination.  

The report should set forth all objective 
findings regarding PTSD, particularly the 
current severity of symptoms.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

3.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of his tinnitus.  His 
claims file should be available to the 
examiner and reviewed in conjunction with 
the examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(meaning at least 50 percent probable) 
that the Veteran's tinnitus is related to 
service, including likely acoustic trauma 
from artillery and trucks.  In rendering 
the opinion, the examiner should consider 
the Veteran's post-service employment as a 
truck driver and recreational hunting.  A 
complete rationale should be given for all 
opinions and conclusions.

4.  Arrange for the Veteran's claims file 
to be reviewed by a physician at a VAMC to 
obtain an opinion as to whether the 
Veteran's service-connected disabilities, 
alone or in concert, render him unable to 
obtain or retain substantially gainful 
employment.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

5.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and afforded the appropriate 
period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


